UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2011 Obagi Medical Products,Inc. (Exact name of registrant as specified in its charter) 001-33204 (Commission File Number) Delaware 22-3904668 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA 90806 (Address of principal executive offices, with zip code) (562) 628-1007 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) Obagi Medical Products, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “2011 Annual Meeting”) on June 7, 2011. (b) Proposal 1: At the 2011 Annual Meeting, the stockholders elected each of the nominees listed below as directors, to serve on the Company’s Board of Directors until the next annual meeting of stockholders and/or until their successors are duly elected and qualified. The vote for each director was as follows: Total Affirmative Votes Total Withheld Votes Total Broker Non-Votes Albert F. Hummel Albert J. Fitzgibbons III Ronald P. Badie John A. Bartholdson John H. Duerden Edward A. Grant (c) Proposal 2:At the 2011 Annual Meeting, the stockholders voted to ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2011. The vote on this proposal was as follows: Votes For Votes Against Abstentions Broker Non-Votes Not applicable (d) Proposal 3:In addition, at the 2011 Annual Meeting, the stockholders voted to approve, on an advisory basis, the compensation of the Company’s named executive officers as disclosed pursuant to Item 4.02 of Regulation S-K in the “Compensation Discussion and Analysis” section, compensation tables and other narrative disclosures in the proxy statement for the 2011 Annual Meeting. The vote on this proposal was as follows: Votes For Votes Against Abstentions Broker Non-Votes (e) Proposal 4:Finally, at the 2011 Annual Meeting, the stockholders voted to conduct an advisory vote on the frequency of future advisory votes on executive compensation.The vote on this proposal was as follows: One Year Two Years Three Years Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OBAGI MEDICAL PRODUCTS, INC. Date: June 7, 2011 By: /s/ Preston S. Romm Preston S. Romm Chief Financial Officer
